Case: 21-30279      Document: 00516198032         Page: 1    Date Filed: 02/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      February 10, 2022
                                  No. 21-30279                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John T. Owings,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:18-CR-120-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          John T. Owings appeals his convictions for theft of government
   property and concealing an event affecting a right to certain social security
   benefits. Owings contends that the district court erred by (1) excluding a one-
   page summary of a report by the Social Security Administration (SSA) Office


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30279      Document: 00516198032           Page: 2   Date Filed: 02/10/2022




                                     No. 21-30279


   of Inspector General (OIG report summary) and (2) denying his motion for
   a mistrial based on the jury’s inadvertent receipt of exhibits, including a six-
   page chart of his earnings between 2008 and 2014, which were not admitted
   into evidence at trial.
          The district court did not abuse its discretion by excluding the OIG
   report summary. See United States v. Brooks, 681 F.3d 678, 709 (5th Cir.
   2012). The report summary, which broadly identifies the SSA’s “processing
   delays and errors” and failures to correctly or timely process continuing
   disability reviews as the cause of roughly one third of improper overpayments
   (the other two-thirds stemming from claimants’ own failures to report their
   earnings), does not support Owings’s specific trial defense that he informed
   the SSA in 2012 that he had returned to full-time work but the SSA simply
   failed to capture his call. As such, the OIG report summary did not have any
   tendency to make the fact that Owings called the SSA or that he lacked the
   requisite criminal intent more probable. See Fed. R. Evid. 401(a). In any
   event, any potential error in excluding the OIG report summary was harmless
   in light of the substantial evidence, including Owings’s own sworn
   admission, that Owings did not inform the SSA that he had returned to full-
   time work. See United States v. El-Mezain, 664 F.3d 467, 526 (5th Cir. 2011).
          Nor did the district court abuse its discretion by denying a mistrial
   based on the jury’s inadvertent receipt of the unadmitted exhibits. See United
   States v. Velasquez, 881 F.3d 314, 343 (5th Cir. 2018); United States v. Smith,
   354 F.3d 390, 394 (5th Cir. 2003). Owings stipulated to the admissibility of
   the exhibits before trial although they were ultimately not admitted by the
   district court. He asserts that the earnings chart in particular contained
   inaccurate, prejudicial data. He does not explain how the inadvertent
   submission of the rest of the exhibits resulted in prejudice apart from a vague
   assertion that the documents were beneficial only to the Government and
   that the submission of some documents but not others was necessarily



                                          2
Case: 21-30279      Document: 00516198032          Page: 3   Date Filed: 02/10/2022




                                    No. 21-30279


   prejudicial. By failing to articulate how the documents other than the
   earnings chart were prejudicial, he has waived that issue. See United States v.
   Reagan, 596 F.3d 251, 254 (5th Cir. 2010). Even if not waived, these vague
   and conclusory assertions of prejudice are unavailing. United States v. Mix,
   791 F.3d 603, 608 (5th Cir. 2015); Smith, 354 F.3d at 394. As for the chart,
   its alleged inaccuracies relate to transactions occurring before the dates
   charged in the indictment.      Moreover, the district court removed the
   challenged exhibits from the jury and issued a curative instruction to
   disregard them. See United States v. Moparty, 11 F.4th 280, 294 (5th Cir.
   2021); United States v. Owens, 683 F.3d 93, 104 (5th Cir. 2012). In light of
   this, as well as the substantial weight of the evidence against him, see United
   States v. Davis, 393 F.3d 540, 549 (5th Cir. 2004), Owings fails to show that
   the jury’s inadvertent receipt of the unadmitted earnings chart prejudiced
   him so as to warrant a mistrial, see Mix, 791 F.3d at 608; Smith, 354 F.3d at
   394.
          The judgment is AFFIRMED.




                                          3